Title: II. Report of the Secretary of State, 15 December 1790
From: Jefferson, Thomas
To: 


The Secretary of state having had under consideration the two letters of Oct. 13. 1789. from the President of the U. S. to Mr. Gouverneur Morris, and those from Mr. Morris to the President of Jan. 22. Jan. 22. Apr. 7. 13. May. 1. 29. July 3. Aug. 16. and Sep. 18. referred to him by the President, makes the following Report thereon.
The President’s letters of Jan. 22. authorized Mr. Morris to enter into conference with the British ministers in order to discover their sentiments on the following subjects.
1. Their detention of the Western posts contrary to the treaty of peace.
2. Indemnification for the negroes carried off against the stipulations of the same treaty.
3. A treaty for the regulation of the commerce between the two countries.
4. The exchange of a Minister.
The letters of Mr. Morris beforementioned state the communications, oral and written, which have passed between him and the ministers and from these the Secretary of state draws the following inferences.
1. That the British court is decided not to surrender the posts in any event; and that they will urge as a pretext that tho our courts of justice are now open to British subjects, they were so long shut after the peace as to have defeated irremediably the recovery  of debts in many cases. They suggest indeed the idea of an indemnification on our part. But probably were we disposed to admit their right to indemnification, they would take care to set it so high as to ensure a disagreement.
2. That as to indemnification for the negroes, their measures for concealing them in the first instance were so efficacious, as to reduce our demand for them, so far as we can support it by direct proof, to be very small indeed. It’s smallness seems to have kept it out of discussion. Were other difficulties removed, they would probably make none of this article.
3. That they equivocate on every proposal of a treaty of commerce, and authorize in their communications with Mr. Morris the same conclusions which have been drawn from those they had had from time to time with Mr. Adams, and those through Majr. Beckwith: to wit, that they do not mean to submit their present advantages in commerce to the risk which might attend a discussion of them, whereon some reciprocity could not fail to be demanded. Unless indeed we would agree to make it a treaty of alliance, as well as of commerce, so as to undermine our obligations with France. This method of stripping that rival nation of it’s alliances they tried successfully with Holland, endeavoured at with Spain, and have plainly and repeatedly suggested to us. For this they would probably relax some of the rigours they exercise against our commerce.
4. That as to a Minister, their Secretary for foreign affairs is disposed to exchange one, but meets with opposition in his cabinet, so as to render the issue uncertain.
From the whole of which the Secretary of state is of opinion
That Mr. Morris’s letters remove any doubts which might have been entertained as to the intentions and dispositions of the British cabinet.
That it would be dishonourable to the U.S. useless, and even injurious, to renew the propositions for a treaty of commerce, or for the exchange of a minister: and that these subjects should now remain dormant, till they shall be brought forward earnestly by them.
That the demands of the posts, and of indemnification for the negroes should not be again made till we are in readiness to do ourselves the justice which may be refused.
That Mr. Morris should be informed that he has fulfilled the object of his agency to the satisfaction of the President, inasmuch  as he has enabled him to judge of the real views of the British cabinet, and that it is his pleasure that the matters committed to him be left in the situation in which the letter shall find them.
That a proper compensation be given to Mr. Morris for his services herein, which having been begun on the 22d. of January and ended the 18th. of September, comprehend a space of near 8. months: that the allowance to an Agent may be properly fixed any where between the half and the whole of what is allowed to a Chargé d’affaires; which, according to the establishment of the U.S. at the time of this appointment was at the rate of 3000. Dollars a year: consequently that such a sum of between one and two thousand dollars be allowed him as the President shall deem proper, on a view of the interference which this agency may have had with Mr. Morris’s private pursuits in Europe.

Th: Jefferson Dec. 15. 1790.

